NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            APR 11 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 10-50010

               Plaintiff - Appellee,              D.C. No. 8:09-cr-00147-AG

  v.
                                                  MEMORANDUM *
JAVIER BELTRAN, a.k.a. Javier Munoz
Beltran, a.k.a. Javier Nuno Munoz, a.k.a.
Javier Munoz Nuno,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Javier Beltran appeals from his guilty-plea conviction and 51-month

sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Beltran’s counsel has filed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. We have considered Beltran’s pro se supplemental brief

and the government’s motion to dismiss.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      We deny the government’s motion to dismiss.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      In accordance with United States v. Rivera-Sanchez , 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See

United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding

sua sponte to delete the reference to section 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     10-50010